IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ROBERT E. HUMMEL,                        : No. 76 WM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
WAYNE GAVIN, ET AL,                      :
                                         :
                   Respondents           :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and

Application for an Immediate Hearing are DENIED.